Citation Nr: 1335849	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-34 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a fracture of the proximal phalanx of the right thumb prior to July 12, 2011; and an initial disability rating in excess of 10 percent from July 12, 2011 to the present.

2.  Entitlement to an initial disability rating in excess of 30 percent for a fracture of the proximal phalanx of the right thumb for the entire period on appeal. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for a fracture of the proximal phalanx of the right thumb, assigning a noncompensable initial evaluation effective September 1, 2004.  

In June 2011, the Board remanded the Veteran's claim of entitlement to a compensable initial evaluation for his right thumb disability to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any outstanding VA and private treatment records and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC has complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  Despite this, the Board is able to grant a limited increased rating of 30 percent.  However, the claim for an initial evaluation in excess of 30 percent for a fracture of the proximal phalanx of the right thumb must be remanded yet again.  Stegall, supra.

In an April 2012 rating decision, the AMC increased the Veteran's disability rating for his right thumb disability to 10 percent effective July 12, 2011.  Because the AMC did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the September 2004 assignment of an initial 0 percent disability rating, the Board will address whether he was entitled to a disability rating higher than 0 percent prior to July 12, 2011, and whether he is entitled to a disability rating higher than 10 percent from July 12, 2011, to the present.  

As discussed in detail, the Board is granting entitlement to an initial evaluation of 30 percent for the entire period on appeal and remanding the issue of entitlement to an initial evaluation in excess of 30 percent for the entire period on appeal to the Appeals Management Center (AMC) for further development.  Therefore, the issue on appeal has been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issue.

The issue of entitlement to an initial disability rating in excess of 30 percent is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected fracture of the proximal phalanx of the right thumb has been manifested by unfavorable ankylosis and angulation of the bone.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 30 percent initial disability rating have been met for the Veteran's service-connected fracture of the proximal phalanx of the right thumb, evaluated as amputation.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5152 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for increased initial evaluations for his right thumb disability, a 30 percent evaluation is being granted for the entire period on appeal and consideration of an evaluation in excess of 30 percent is being remanded, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA is moot at this point.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran's fracture of the proximal phalanx of the right thumb is currently evaluated as 0 percent disabling prior to July 12, 2011 and 10 percent disabling from July 12, 2011 to the present under Diagnostic Code 5228.  He seeks a higher initial rating for the entire period on appeal.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5228, a 0 percent evaluation is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent evaluation is assigned for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent evaluation is assigned for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2013).

Under Diagnostic Code 5224, a 10 percent evaluation is assigned for favorable ankylosis of the thumb.  A 20 percent evaluation is assigned for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2013).  Consideration should also be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function to the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224, Note (2013).

Under Diagnostic Code 5152, a 20 percent evaluation is assigned for amputation of the thumb of the major hand at the distal joint or through the distal phalanx.  A 30 percent is assigned for amputation of the thumb of the major hand at the metacarpophalangeal joint or through the proximal phalanx.  A 40 percent evaluation is assigned for amputation of the thumb of the major hand with metacarpal resection.  38 C.F.R. § 4.71a, Diagnostic Code 5152 (2013).

Ankylosis of the thumb is evaluated as amputation at the metacarpophalangeal joint or through the proximal phalanx if both the carpometacarpal and interphalangeal joints are ankylosed and either is in extension or full flexion, or if there is rotation or angulation of a bone.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, (4) (i) (2013).

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The Veteran was provided two VA examinations in association with his right thumb claim.  The first examination, dated in July 2005, noted his complaints of occasional right (dominant hand) thumb pain, but failed to provide any objective data regarding his range of motion or any ankylosis.

The Veteran was more recently examined for his right thumb injury in July 2011.  At that time, he complained of decreased range of motion and strength in his right thumb that worsened with computer work and any repetitive use.  He also reported an overall decrease in right hand strength and dexterity and moderate flare ups lasting 1 to 2 days and occurring every 1 to 2 months.  The flare ups were brought on by overuse and weather changes and alleviated with medication, rest, and accommodative use of the left hand.  The Veteran indicated that during flare ups, he had a 75 percent limitation in his ability to complete computer work or conduct fine motor tasks requiring specific use of the right thumb.  The examiner observed 10 degrees of angulation at the MP and CM joints, a weak grip and grasp, slow movement of the thumb, and no ankylosis or amputation.  She measured a gap between the right thumb pad and fingers of 1 to 2 inches (2.5 to 5.1 cm) with objective evidence of pain.  Although there was objective evidence of pain on repetitive motion, this did not result in any additional limitation of motion.  X-rays showed a well-healed mid-diaphysis fracture of the proximal phalanx of the right thumb and mild degenerative changes of the proximal interphalangeal joint of the right thumb.  The examiner diagnosed the Veteran with right thumb degenerative joint disease with traumatic arthritic changes of the PI joint and severe limitation in motion and use.  She concluded that the Veteran's right thumb disability resulted in mild effects on feeding and toileting, moderate effects on chores, bathing, dressing, and grooming, and severe effects on exercise, recreation, and traveling and prevented sports.  The Veteran's activities of daily living were slowed with use of the right hand, particularly those requiring fine motor articulation and speed/strength in use of the right hand.  The examiner further opined that the Veteran's right thumb disability was comparable to unfavorable ankylosis of the right thumb, most affecting the dominant MP joint.

The medical evidence also includes treatment records from Maxwell Air Force Base, noting the Veteran's right thumb complaints consistent with the July 2011 VA examination.

Affording the Veteran the full benefit of the doubt, the Board finds that an increased initial rating of 30 percent is warranted for the entire period on appeal.  The July 2011 VA examination report noted that the Veteran had the deformity of angulation of his right thumb bone.  In addition, the examiner that the right thumb disability approximated unfavorable ankylosis. Under the criteria for evaluating thumb disabilities, angulation warrants at least evaluation as amputation at the metacarpophalangeal joint or through the proximal phalanx.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, (4) (i) (2013).  Under Diagnostic Code 5152, a 30 percent evaluation is assigned for such amputation.  The Board notes that the evidence does not necessarily establish that the Veteran's right thumb disability was manifested by angulation of the bone prior to the July 2011 VA examination.  However, as the initial July 2005 VA examination report provides insufficient detail on the extent of the Veteran's right thumb disability, the Board will afford the Veteran the full benefit-of-the-doubt and grant the increased initial rating of 30 percent for the entire period on appeal.  

As discussed in detail below, the Veteran's claim for an initial evaluation in excess of 30 percent is being remanded for further development.  As such, any discussion of entitlement to an evaluation in excess of 30 percent, including consideration of an extraschedular evaluation, is premature at this time and adjudication is deferred until the below ordered development is completed.  

For all the foregoing reasons, the Board finds that an initial rating of 30 percent under Diagnostic Code 5152 for the Veteran's service-connected right thumb disability is appropriate for the entire period of the appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability rating of 30 percent for a fracture of the proximal phalanx of the right thumb, evaluated as amputation, is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although an increased initial rating of 30 percent was warranted, the Board finds that further evidentiary development is necessary prior to the adjudication of the  claim for an initial rating in excess of 30 percent.  The Board sincerely regrets the delay caused by this additional remand but finds that the development requested herein is necessary prior to a final adjudication of the appeal.

The Board remanded the Veteran's claim for a new VA examination in June 2011.  In July 2011, the AMC provided the Veteran with a new VA examination.  However, the examination report did not comply with the specific directions provided by the Board and is inadequate to decide the claim.  Specifically, the Board directed the examiner to indicate whether the Veteran's right thumb disability was akin to favorable or unfavorable ankylosis or amputation and to opine on whether the Veteran's right thumb disability results in limitation of motion of any other digits.  A review of the July 2011 indicates that the AMC only asked the examiner to provide an opinion on whether the Veteran's right thumb disability was akin to favorable or unfavorable ankylosis, not whether it was akin to amputation.  As discussed above, this allowed for an increased rating of 30 percent.  However, the examiner's failure to address whether the Veteran's right thumb disability was akin to amputation with metacarpal resection prevents the Board from deciding whether an initial evaluation in excess of 30 percent is warranted.  Further, although the examiner provided range of motion measurements for the other digits of the right hand, she did not indicate whether any of these limitations were the result of the Veteran's service-connected right thumb disability.  As the rating criteria under Diagnostic Code 5224 for right thumb disabilities require consideration of whether evaluation as amputation and evaluation for resulting limitation of motion of other digits is appropriate, this examination is inadequate to decide the claim and fails to comply with the Board's June 2011 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall, supra.  The Board is prohibited from exercising its own independent judgment to resolve these medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, the case must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any additional relevant medical evidence that may have come into existence since August 2012.

2.  Return the claims file to the original July 2011 VA examiner, if available, for an addendum opinion.  The following questions must be addressed:

a.	Is the Veteran's right thumb comparable to an amputation of the right thumb with metacarpal resection?  

b.	Is it at least as likely as not that the limitation of motion measured in any of the Veteran's other right hand digits the result of his right thumb disability?  If so, please identify which digit(s).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the original July 2011 VA examiner is unavailable, the Veteran's claims file should be provided to an appropriate examiner to address the above questions.  The Veteran may be recalled for examination if deemed necessary.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to an initial rating in excess of 30 percent for a fracture of the proximal phalanx of the right thumb should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


